DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-3 in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that 4-6 depend from claim 1.  This is not found persuasive because claim 6 is drawn to a method. The method steps are not required for the apparatus of claim 1.  The apparatus and method are different classifications. The amendment to claim 4 has allowed claim 4 to remain with claim 1 and will be examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “the welding assembly is suitable to rotate about itself”. What makes it suitable?  Suitable means “appropriate for a particular purpose”. Does the assembly just have to be appropriate for rotation?  Is there a specific structure? Is there a specific condition of the workpiece?  The Examiner does not understand what is meant by suitable and requests that the Applicant please clarify?  
Claim 2 is indefinite because it is unclear what is meant by “it”.  What is it?  The welding assembly is made up of many parts and structures. What of the assembly actually has the chain?  Is it the welding head?  Is it the rollers? The Examiner requests that the Applicant please clarify.
Claim 3 is indefinite because it is unclear what is meant by “it”.  What is it?  The welding assembly is made up of many parts and structures. What of the assembly actually has the suspension? Is it the welding head?  Is it the rollers?  The Examiner requests that the Applicant please clarify.  
Claim 3 is indefinite because it is unclear what is meant by “suspension means”. What are the means?  The current specification does not give any guidance as to what is the means.  The means 112 are equipped with telescopic arms 116, but it is not clear what is meant by means. The Examiner requests that the Applicant please clarify.  
Claim 3 is indefinite because it is unclear when the flange and/or web are suspended in position.  The flange and web come from rollers. When are they suspended? After being brought in by the rollers?  The Examiner requests that the Applicant please clarify these limitations.    
Claim 4 is indefinite because it is unclear how the plant is claimed.  Claim 4 states that the plant comprises the assembly of claim 1.  Claim 1 states that rollers are part of the plant.  Are the rollers part of the plant or part of the assembly in the plant?  The Examiner requests that the Applicant please clarify this limitation.  

Functional Limitations
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Limitations relating to functions or material worked upon which does not necessarily limit the structure of the apparatus has been italicized below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (2006/0163317).
Regarding claim 1, Wirth disclose a welding assembly, comprising a welding head 17, suitable for being placed in line between first infeed rollers 5 and second outfeed rollers 5 of a plant for welding steel beams with an H profile starting from a first flange, a web and a second flange to be welded together, wherein the welding assembly is suitable to rotate about itself 180 degrees, about its vertical axis, in a way to receive the web of said steel beams, the first flange of said steel beams and/or the second flange of said steel beams, either when coming from the first infeed rollers, or when coming from the second outfeed rollers, so that said welding assembly can weld the web of said steel beams, the first flange of said steel beams and/or the second flange of said steel beams both when coming from the first infeed rollers and when coming from the second outfeed rollers (abstract, 0010, 0045-0049).  
Wirth discloses one welding head.  However, adding a second welding head is a simple duplication of parts.  To one skilled in in the art at the time of the invention it would have been obvious to include a second welding head to cut down on welding time and production costs.
Since Wirth discloses rollers and a welding head, it is the Examiner’s position that Wirth is capable of performing the functional limitations.
Regarding claim 4, Since Wirth discloses the structural limitations of claim 1, it is the Examiner’s position that Wirth discloses a plant since the plant does not have any structural features that are further limiting.   
Regarding claim 5, Wirth discloses support cages (slide with vertical clamps) 20, 21, 22 for supporting and centering the web with respect to the first flange, each having a hydraulic clam for operating said support cages (figure 1). Wirth does not specifically state that they are hydraulic, however, using hydraulics within the welding art is well-known. To one skilled in the art at the time of the invention it would have been obvious to use hydraulic clamp as hydraulics are well-known and easy to control.  They are simple and easy to maintain and are readily available.  Using a well-known system is not novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735